Exhibit 10.27

 

AMENDMENT 2004-1

TO THE

 

UNOCAL CORPORATION

2001 DIRECTORS’ DEFERRED COMPENSATION

AND STOCK AWARD PLAN

 

WHEREAS, Unocal Corporation (the “Company”) maintains the Unocal Corporation
2001 Directors’ Deferred Compensation and Stock Award Plan, as amended (the
“Plan”);

 

WHEREAS, the Board of Directors has the authority to amend the Plan, and has
determined that it is advisable and in the best interests of the stockholders of
the Company to amend the Plan as set forth herein.

 

RESOLVED, that the Plan be, and hereby is, amended, effective on and subject to
stockholder approval of the Unocal Corporation 2004 Directors’ Deferred
Compensation and Restricted Stock Unit Award Plan (the “2004 Plan”) at the 2004
annual meeting of stockholders, as follows:

 

  1. A new Section 14 is hereby added to the Plan to read as follows:

 

“14. Transfer of Accounts into 2004 Directors’ Deferred Compensation and
Restricted Stock Unit Award Plan.

 

Upon stockholder approval of the Unocal Corporation 2004 Directors’ Deferred
Compensation and Restricted Stock Unit Award Plan (the “2004 Plan”) at the 2004
annual meeting of the Company’s stockholders, the Stock Units (and dividend
equivalents credited with respect thereto) credited to the Stock Unit Account of
each Participant under this Plan shall be transferred and credited to a Stock
Unit Account established for such Participant under the 2004 Plan as of such
date and shall thereafter be governed by the terms of the 2004 Plan; including,
without limitation, the provisions in the 2004 Plan that any deferral election
with respect to compensation earned and to be earned in calendar year 2004 filed
under this Plan shall be effective for the deferral of such compensation under
the 2004 Plan, and any distribution election and beneficiary designation made by
any Participant under this Plan shall apply with respect to such Stock Units
(and dividend equivalents credited with respect thereto) and with respect to
such Participant’s participation under the 2004 Plan unless and until the
Participant makes a different election in accordance with the terms of the 2004
Plan.”

 

  2. A new Section 15 is added to the Plan to read as follows:

 

“15. No Additional Grants.

 

Effective upon stockholder approval of the 2004 Plan, no additional awards of
stock options or credits of stock units will be made under this Plan; provided,
however,

 



--------------------------------------------------------------------------------

that, pursuant to Section 3, the Plan and the Committee’s authority hereunder
shall continue in effect until all matters relating to outstanding awards have
been completed.”

 

In the event stockholder approval of the 2004 Plan is not obtained, this
Amendment shall have no force and effect.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
confirm the adoption of this Amendment by the Board as of the 10th day of
February, 2004.

 

--------------------------------------------------------------------------------

By:    

Its:

   

 

2